             Case 2:18-cr-00422-SMB Document 825 Filed 12/23/19 Page 1 of 11




 1
     Paul J. Cambria, Jr. (NY 1430909, admitted pro hac vice)
 2   Erin E. McCampbell (NY 4480166, admitted pro hac vice)
     LIPSITZ GREEN SCIME CAMBRIA LLP
 3   42 Delaware Avenue, Suite 120
 4   Buffalo, New York 14202
     Telephone: (716) 849-1333
 5   Facsimile: (716) 855-1580
     pcambria@lglaw.com
 6
     emccampbell@lglaw.com
 7   Attorneys for Defendant Michael Lacey

 8
                              IN THE UNITED STATES DISTRICT COURT
 9                                FOR THE DISTRICT OF ARIZONA
10

11   United States of America,                        NO. CR-18-00422-PHX-SMB

12                       Plaintiff,                   DEFENDANTS’ REPLY IN FURTHER
     vs.                                              SUPPORT OF THEIR MOTION TO
13
                                                      COMPEL PRODUCTION OF BRADY
14   Michael Lacey, et al.,                           MATERIAL (Doc. 777)

15                     Defendants.                    (Oral argument requested)
16

17

18
            Defendants Michael Lacey, James Larkin, John Brunst, Scott Spear, Andrew Padilla, and
19
     Joye Vaught, by and through their undersigned attorneys, file the instant reply brief in further
20
     support of their Motion to Compel Production of Brady Material (“Motion”) (Doc. 777). The
21
     government’s opposition (“Opposition”) (Doc. 810) fails to provide a basis for denial.
22
     Consequently, this Court should grant the Motion and order the government to seek and
23
     promptly disclose all Brady material, including all material that is in the possession,
24
     custody or control of the DOJ 1 that has not yet been disclosed, as well as all material in
25

26
     1
           For consistency, this reply will use the designations and abbreviations set forth in
27   the Motion.
28
             Case 2:18-cr-00422-SMB Document 825 Filed 12/23/19 Page 2 of 11




 1   possession, custody or control of organizations that function as an arm of the DOJ,
 2   including, but not limited to, NCMEC and the Offices for the Attorneys General for the
 3   States of California and Texas.
 4                                              ARGUMENT
 5   I.     This Court should entertain this Motion on its merits.
 6          This Court should entertain this Motion on its merits. The government asks this Court to
 7   deny this Motion as out of hand because Defendants did not contact the Court about this Motion
 8   prior to filing it. (Opp’n at 1-2.) Regrettably, Defendants overlooked the Court’s order to contact
 9   chambers prior to filing discovery motions in the midst of preparing and filing numerous motions
10   by the substantive motions deadline. However, email correspondence among chambers and
11   counsel for the Defendants and government would not have obviated the filing of this Motion.
12   As discussed below, the government apparently misunderstands its disclosure obligations for
13   this most critical category of discovery – Brady material. This is therefore not a ministerial
14   discovery dispute, but rather a matter that goes to the heart of the government’s legal and ethical
15   obligations, and therefore requires full briefing and resolution.
16          Further, Defendants are not, as the government suggests, attempting to relitigate the
17   October 15, 2018 order (Doc. 339) denying Padilla’s Motion for Itemization of Brady material.
18   (Opp’n at 3.) The issue of itemization, as a matter of due process and fundamental fairness, is
19   separate and distinct from the issue of whether the government has produced all Brady material
20   to the Defendants. In this Motion, Defendants have identified specific categories of Brady
21   material and Defendants seek an order from this Court compelling the government to seek out
22   and produce all Brady material, regardless of whether the government itemizes it, although
23   Defendants maintain that an order requiring itemization would ensure that Defendants’
24   constitutional right to Brady material is meaningfully enforced.
25   II.    This Court should grant the Motion.
26          In the Motion, Defendants asserted that the government’s Brady obligation is broad, and
27   requires pretrial disclosure of all Brady material in time for its effective use for trial preparation,
28                                                     2
             Case 2:18-cr-00422-SMB Document 825 Filed 12/23/19 Page 3 of 11




 1   noting that Judge Logan had previously ordered government to disclose such material to
 2   Defendants within ten days of discovery. (Mot. at 4-8.) Defendants identified specific categories
 3   of Brady evidence that exist that have not yet been disclosed to Defendants. (Id. at 9.) Further,
 4   Defendants identified specific categories of Brady material for which the government has not
 5   stated on the record either that it has disclosed such material or searched for but not found any
 6   such material. (Id. at 10-14.) Defendants sought an order compelling the government to search
 7   for and disclose such material (or to expressly state that it has done so).
 8          In its Opposition, the government contends that Defendants have failed to meet the
 9   burden for an order compelling disclosure of these categories of Brady material because
10   Defendants have not established materiality.         (Opp’n at 3-4.)     The government defines
11   materiality as a showing that “the requested evidence might affect the outcome of the trial.” (Id.
12   at 3.) Contrary to the government’s claim, no such showing is necessary. The government has
13   conflated the post-trial standard for obtaining a reversal of a conviction due to the
14   government’s withholding of Brady material with the pretrial standard for an order
15   compelling production of Brady material. See United States v. Acosta, 357 F. Supp. 2d 1228,
16   1232 (D. Nev. 2005) (“[T]he government urges the Brady materiality standard is the limit of the
17   duty to disclose. This court cannot agree.”); United States v. Sudikoff, 36 F. Supp. 2d 1196 (C.D.
18   Cal. 1999) (rejecting the post-trial materiality standard for pretrial motions to compel and noting
19   that the government must disclose evidence that “may reasonably be considered favorable to the
20   defendant’s case and that would likely lead to admissible evidence”).
21          Indeed, in a recent case, the Ninth Circuit expressly rejected application of the post-trial
22   materiality standard to the government’s pretrial disclosure obligations, recognizing that, in the
23   context of a motion to compel disclosure of Brady material, “materiality is a low threshold; it is
24   satisfied so long as the information . . . would have helped to prepare a defense.” United States
25   v. Soto-Zuniga, 837 F.3d 992, 1003 (9th Cir. 2016) (emphasis added). “The test is not whether
26   the discovery is admissible at trial, but whether the discovery may assist [the defendant] in
27   formulating a defense.” Id. (vacating conviction, reversing denial of motion to compel
28                                                    3
             Case 2:18-cr-00422-SMB Document 825 Filed 12/23/19 Page 4 of 11




 1   disclosure of Brady material, and ruling that the “district court erred by finding that the
 2   documents were not material to the defense and were not discoverable because they were not
 3   admissible”). Simply put, the materiality standard advocated by the government has no
 4   application to resolution of this Motion. Instead, this Court should order the government to
 5   comply with its broad pretrial Brady obligation. See id. (recognizing that “it behooves the
 6   government to interpret the disclosure requirement broadly and turn over whatever evidence it
 7   has pertaining to the case”). Rather than engaging in a “fishing expedition,” as the government
 8   suggests, Defendants’ requests are targeted to Brady materials that the Defendants know or have
 9   reason to believe exist. These categories of evidence will “assist [Defendants] in formulating a
10   defense” and should be disclosed as required by the Ninth Circuit. See id.
11
     III.   The government must seek and disclose materials in possession of organizations
12
            that function as an arm of the government.
13          In the Motion, Defendants asserted that the government must seek and disclose materials
14   in possession of any organization that functions as an arm of the government, including, but not
15   limited to, NCMEC and the Offices of Attorney General of the States of California and Texas.
16   (See Mot. at 14-17.) The government urges denial of this request, contending that “private actors
17   cannot act on the government’s behalf for purpose of the government’s Brady obligations.”
18   (Opp’n at 4-9.) First, the government claims that NCMEC is not an arm of the government
19   because, even though numerous courts have recognized NCMEC as an arm of the government
20   for Fourth and Sixth Amendment analysis, this Court should ignore those rulings when assessing
21   NCMEC’s role in this prosecution for due process purposes. (See id. at 5-7.) It is absurd to
22   suggest that this Court should ignore the prior findings of other courts on NCMEC’s operation
23   as an arm of the government simply because those other Courts evaluated NCMEC’s conduct
24   as it related to other provisions of the constitution. Either NCMEC stays in its statutorily defined
25   lane or it does not, regardless of which constitutional protections are implicated by its
26   involvement with a criminal prosecution. The rulings of other courts on the issue of whether
27

28                                                    4
             Case 2:18-cr-00422-SMB Document 825 Filed 12/23/19 Page 5 of 11




 1   NCMEC has operated as an arm of the government are relevant to this Court’s inquiry as to
 2   whether NCMEC operated as an arm of the government.
 3           Second, the government urges denial of a finding that NCMEC operated as an arm of the
 4   government because Defendants failed to submit any evidence of meetings between NCMEC
 5   and the government within the six years prior to issuance of the indictment. (Opp’n at 8.)
 6   Notably, the government has not stated whether NCMEC was involved with this prosecution or
 7   not, even if only through the operation of its CyberTipline. That said, this non-answer is
 8   disingenuous at best. One need only look to the DOJ’s own website to see that NCMEC was
 9   the driving force behind the instant prosecution. As reflected on the website, on October 4, 2019,
10   the DOJ held an event entitled “Lawless Spaces: Warrant-Proof Encryption and Its Impact on
11   Child    Exploitation   Cases.”      (See    Oct.   4,   2019    Event    Flyer,   available   at:
12   https://www.justice.gov/olp/page/file/1204876/download.) This event included presentations by
13   top DOJ officials, as well as NCMEC Co-founder and Director John Walsh, who spoke about
14   NCMEC’s push to “finally get” Backpage “shut down.” (See Video of Oct. 4, 2019 Event,
15   available at https://www.justice.gov/opa/video/lawful-access-summit (Mr. Walsh’s discussion
16   of NCMEC’s involvement with the instant prosecution begins at 1:18:06).) He stated that during
17   the three years prior to issuance of the indictment, NCMEC campaigned to “shut that goddamn
18   website down.” He indicated that, prior to NCMEC’s three-year campaign, no federal agency
19   or investigative body was interested in pursuing criminal charges against the Defendants. He
20   pointed to NCMEC Senior Vice President and General Counsel Yiota G. Souras, who was in
21   the audience, as “the woman who drove the case.” He reiterated that “she helped them prepare
22   the case” and the Defendants are “going to trial because of Yiota.” This presentation, behind a
23   podium bearing the DOJ’s emblem, posted on the DOJ’s website, demonstrates that NCMEC
24   acted as an arm of the government with respect to this specific case.
25           Third, the government contends that NCMEC cannot be found to operate as an arm of
26   the government because Congress enacted statutes that delineate NCMEC as a “private,
27   nonprofit organization.” (Opp’n at 6-7.) This contention lacks merit. The statutes do not
28                                                   5
             Case 2:18-cr-00422-SMB Document 825 Filed 12/23/19 Page 6 of 11




 1   immunize NCMEC from being found to operate as an arm of the government when NCMEC’s
 2   involvement with a particular investigation and prosecution exceed its role as a purported
 3   “private, nonprofit organization.” Indeed, in United States v. Rosenschein, 2019 WL 2298810
 4   (D.N.M. May 30, 2019), the court outlined NCMEC’s role as recognized in various statutory
 5   provisions, but nonetheless held that NCMEC was an arm of the government because NCMEC
 6   investigated a cyber tip and passed it along to the government and that conduct led to the
 7   defendant’s indictment. See id. at *5-7 (finding that NCMEC “has been involved in the
 8   investigation of the case, and has provided information to the government in aid of the
 9   prosecution” which is “enough to make NCMEC part of the prosecution team” (emphasis
10   omitted)). NCMEC’s self-proclaimed involvement in the investigation that led to the instant
11   prosecution was far more extensive because NCMEC campaigned for the investigation for three
12   years prior to issuance of the indictment, “drove the case,” and “helped [the DOJ] prepare the
13   case.” These statements undercut any claim that NCMEC was merely a “private” actor.
14          Finally, the government claims the Offices of Attorneys General for the States of
15   California and Texas should not be found to be arms of the government here, relying on cases
16   involving joint investigations or pooling of resources between federal and state investigations,
17   where the state agencies were not found to have constituted arms of the government for Brady
18   purposes. Again, the government fails to state whether it did or did not participate in joint
19   investigations or the pooling of resources with these State authorities and, if so, to what extent.
20   Further, the government ignores its own statements. Those cases might have some application
21   here if Defendants could point to nothing more than a limited joint investigation or pooling of
22   resources. But the Defendants have identified specific statements from the DOJ that indicate
23   that those Offices operated as arms of the federal government. The DOJ, itself, stated that
24   “partner[ed]” with those Offices and that DOJ’s investigation and seizure of Backpage was
25   based on “significant support” from those Offices. See April 9, 2018 DOJ Press Release,
26   available      at     https://www.justice.gov/opa/pr/justice-department-leads-effort-seize-
27   backpagecom-internet-s-leading-forum-prostitution-ads (last visited on Dec. 20, 2019); see
28                                                   6
             Case 2:18-cr-00422-SMB Document 825 Filed 12/23/19 Page 7 of 11




 1   also http://backpage.com (online notice posted by DOJ when it seized the Backpage.com
 2   website, which still appears today, stating that the California and Texas AG Offices
 3   “participat[ed] in and support[ed] the [DOJ’s] enforcement action”). These admissions
 4   show that the state authorities actively worked with the DOJ and did much more than just
 5   pool resources.
 6          For all these reasons, this Court should order the government to seek and disclose any
 7   Brady materials in the custody, possession or control of NCMEC and the Offices of Attorney
 8   General for the States of California and Texas.2
 9   IV.    The government’s disclosure responses are infirm.
10          In their Motion, Defendants requested three sets of Brady material, delineated at pages
11   4-5, 9, and 10-13. The government’s response did not address the categories identified on pages
12   4-5 and 9. Further, the government’s responses to the Defendants’ specific requests found on
13   pages 10-13 of Defendant’s Motion are insufficient. (See Gov’t’s Resps., Doc. 810-1.)
14          For example, the government has declined to produce documents responsive to several
15   requests on the basis that the government does not think that such documents are relevant to the
16   defenses that the government has decided Defendants can assert. (See Resps. 1, 2, 6, 10, 11, 13,
17   24, 27 .) In defending this case, Defendants will not be limited to asserting only those defenses
18   approved by the government. Consequently, the government must produce any evidence that
19   may “assist [Defendants] in formulating a defense” even if the government disagrees with
20   Defendants about the viability of a defense.
21

22
     2
             Because NCMEC and the Offices of the Attorneys General for the States of
23
     California and Texas were part and parcel of the DOJ team that investigated Backpage,
24   resulting in the instant prosecution, the government must affirmatively seek out and
     disclose all Brady material in their possession, custody, and control. This is the
25   government’s obligation, which cannot be fulfilled by Defendants’ subpoenaing of
26   documents from those entities. Aside from the fact that the government’s suggestion that
     Defendants subpoena those entities is wrong on its obligations, it is particularly troubling
27   here, with a gross disparity in resources between Defendants and the government.
28                                                  7
             Case 2:18-cr-00422-SMB Document 825 Filed 12/23/19 Page 8 of 11




 1          Further, although the government has stated in some responses that it has produced and
 2   will continue to produce all such material without qualification (see, e.g., Resps. 14, 16), the
 3   government’s response is more nuanced with respect to other requests, qualifying its duty to
 4   disclose by what it understands to be its “obligations under Rule 16, Brady, and 18 U.S.C. §
 5   3500” (see Resps. 4, 6, 7, 9, 12, 15, 17, 18, 19, 20, 21, 22, 23, 25, 26, 28, 29). The government’s
 6   qualification of those responses renders them infirm because the briefing on this Motion makes
 7   it clear that the government’s understanding of its disclosure obligation is at odds with firmly-
 8   rooted case law, as the government has advocated a materiality requirement that the Ninth
 9   Circuit has said is not applicable to pretrial motions to compel. With respect to these responses,
10   this Court should order the government to state whether it has searched for: (1) and disclosed
11   the materials; (2) but has not yet disclosed the materials; or (3) but was unable to find any such
12   materials. Defendants should not be left to guess whether these materials exist amid the
13   voluminous documents disclosed thus far.
14          In Response 5, the government indicated that it has produced “all communications to and
15   from NCMEC relating to the possible criminal prosecution of Backpage” that are “in its
16   possession.” As set forth above, NCMEC is an arm of the prosecution in this case and the
17   government has an obligation to seek and produce all Brady material in NCMEC’s custody,
18   control or possession. Response 8 is insufficient for the same reason.
19          Finally, Response 30 is insufficient. The government has not disclosed to Defendants
20   documents evidencing Backpage’s extensive cooperation with law enforcement because the
21   government does not believe that such material is exculpatory. This material clearly meets the
22   Ninth Circuit’s definition of materiality, meaning, that it “may assist [Defendants] in formulating
23   a defense.” Rather than provide the requested Brady material to Defendants, the government
24   has offered to produce what Defendants understand would be numerous hard disks containing
25   image files for a massive backup server, not just the requested Brady material. Not only does
26   the government’s proposal appear to raise the same issues addressed at length in the recent
27   evidentiary hearings on Defendants’ motion to compel relating to other servers, but the
28                                                   8
             Case 2:18-cr-00422-SMB Document 825 Filed 12/23/19 Page 9 of 11




 1   government has conditioned its willingness to provide the information on Defendants paying the
 2   significant cost for all the required hard disks. The requested Brady material must be provided
 3   to Defendants, free of charge, in a reasonably usable format, without burying Defendants with
 4   other data in the process.
 5                                          CONCLUSION
 6          For all these reasons, this Court should grant the Motion and order the government to
 7   seek and promptly disclose all Brady material, including all material that is in the
 8   possession, custody or control of the DOJ that has not yet been disclosed, as well as all
 9   material in possession, custody or control of organizations that function as an arm of the
10   DOJ, including, but not limited to, NCMEC and the Offices for the Attorneys General for
11   the States of California and Texas.
12          Counsel specifically reserves the right to make additional requests for the material
13   covered above at the time this motion is argued, or at such other time as the existence of
14   such materials shall become known to counsel for the Defendants, and it is respectfully
15   requested that the prosecution be admonished that its duty under Brady/Giglio is a
16   continuing one.
17
            RESPECTFULLY SUBMITTED this 23rd day of December, 2019,
18

19
     DATED: December 23, 2019              Paul J. Cambria, Jr.
20                                         Erin E. McCampbell
                                           LIPSITZ GREEN SCIME CAMBRIA LLP
21

22                                         By:   /s/ Paul J. Cambria, Jr.
                                                 Paul J. Cambria, Jr.
23                                               Attorneys for Michael Lacey
24

25

26

27

28                                                 9
          Case 2:18-cr-00422-SMB Document 825 Filed 12/23/19 Page 10 of 11



     DATED: December 23, 2019    Thomas H. Bienert, Jr.
 1
                                 Whitney Z. Bernstein
 2                               BIENERT KATZMAN, PLC
 3                               By:   /s/ Whitney Z. Bernstein
 4                                     Whitney Z. Bernstein
                                       Attorneys for James Larkin
 5
     DATED: December 23, 2019    Bruce Feder
 6
                                 FEDER LAW OFFICE, P.A.
 7
                                 By:   /s/ Bruce Feder
 8                                     Bruce Feder
 9                                     Attorneys for Scott Spear

10
     DATED: December 23, 2019    Gary S. Lincenberg
11
                                 Ariel A. Neuman
12                               Gopi K. Panchapakesan
                                 BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
13                               DROOKS, LINCENBERG & RHOW, P.C.
14
                                 By:   /s/ Ariel A. Neuman
15                                     Ariel A. Neuman
                                       Attorneys for John Brunst
16

17
     DATED: December 23, 2019    David Eisenberg
18                               DAVID EISENBERG, P.L.C.
19
                                 By:   /s/ David Eisenberg
20                                     David Eisenberg
                                       Attorneys for Andrew Padilla
21

22
     DATED: December 23, 2019    Joy Bertrand
23                               JOY BERTRAND, ESQ.
24
                                 By:   /s/ Joy Bertrand
25                                     Joy Bertrand
                                       Attorneys for Joye Vaught
26

27

28                                       10
            Case 2:18-cr-00422-SMB Document 825 Filed 12/23/19 Page 11 of 11




 1
     On December 23, 2019, a PDF version
 2   of this document was filed with
 3   Clerk of the Court using the CM/ECF
     System for filing and for Transmittal
 4
     Of a Notice of Electronic Filing to the
 5   Following CM/ECF registrants:
 6
     Kevin Rapp, kevin.rapp@usdoj.gov
 7   Reginald Jones, reginald.jones4@usdoj.gov
 8   Peter Kozinets, peter.kozinets@usdoj.gov
     John Kucera, john.kucera@usdoj.gov
 9
     Margaret Perlmeter, margaret.perlmeter@usdoj.gov
10   Patrick Reid, Patrick.Reid@usdoj.gov
     Andrew Stone, andrew.stone@usdoj.gov
11
     Amanda Wick, Amanda.Wick@usdoj.gov
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                             11
